DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U. S. Patent Application Publication 2013/0321340 A1, hereafter ‘340).

Regarding claim 1, Seo teaches a mobile terminal (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C; ¶ 0077; FIG. 1 is a block diagram illustrating a schematic configuration of a portable device according to an exemplary embodiment) comprising: a display including a first area and a second area (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C; ¶ 0079; at least a first and a second area are pictured), wherein the first area is located at a first side of the mobile terminal and the second area is located at a second side of the mobile terminal facing the first side (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C); a camera disposed on the second side (“340; fig. 1, ¶ 0088; In one embodiment, the first camera 151 may be disposed in a front surface of the portable device 100, and the second camera 152 may be disposed in a rear surface of the portable device 100); and a controller (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C; ¶ 0079; Also, the portable device 100 includes a controller 110), wherein the controller is configured to display an image acquired through the camera at the first area and the second area (‘340; fig. 9H-9J; ¶ 0194; the first picture image is processed to fully fill the first touch screen 12 and the second touch screen 14 (for example, a left half) of the first picture image 308a is displayed in the first touch screen 12 and the remaining part (for example, a right half) of the first picture image 308b is displayed in the second touch screen 14).
Seo discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the 

In regard to claim 4, Seo teaches the mobile terminal of claim 1 and further teaches the mobile terminal as further comprising: a pose sensor (‘340; 340; fig. 1, element 170, sensor module; ¶ 0066; ¶ 0079; ¶ 0166; at least one sensor enabling determination of the pose of the terminal is taught), wherein the controller (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C; ¶ 0079; Also, the portable device 100 includes a controller 110) is further configured to display the image acquired through the camera at the second area (‘340; fig. 9H-9J; ¶ 0194-0195; the first picture image is processed to fully fill the first touch screen 12 and the second touch screen 14 (for example, a left half) of the first picture image 308a is displayed in the first touch screen 12 and the remaining part (for example, a right half) based on a pose of the mobile terminal sensed by the pose sensor corresponding to a predetermined pose (‘340; ¶ 0012; ¶ 0066; ¶ 0079; ¶ 0166; display based upon the sensed pose sensor determination).

Regarding claim 5, Seo teaches the mobile terminal of claim 4 and further teaches wherein the controller (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C; ¶ 0079; Also, the portable device 100 includes a controller 110) is further configured to display the image acquired through the camera at the second area based on an angle between a horizontal plane and a plane corresponding to the second area being less than or equal to a predetermined angle (‘340; ¶ 0166-0169; several examples of configuring the displayed image orientation based on an angle 

In regard to claim 6, Seo teaches the mobile terminal of claim 1 and further teaches wherein the controller (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C; ¶ 0079; Also, the portable device 100 includes a controller 110) is further configured to display the image at the first area and the second area based on the image including a person image (‘340; fig. 9H).

Regarding claim 7, Seo teaches the mobile terminal of claim 1 and further teaches wherein the controller (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C; ¶ 0079; Also, the portable device 100 includes a controller 110) is further configured to display the image at the first area and the second area based on the image including a person image (‘340; fig. 9H) and a proportion of a size of the person image relative to a size of the image being greater than or equal to a predetermined proportion (‘340; fig. 9H and 9I; differing proportions shown).

In regard to claim 10, Seo teaches the mobile terminal of claim 1 and further teaches wherein the controller (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C; ¶ 0079; Also, the portable device 100 includes a controller 110) is further configured to identify a touch input sensed in the second area and determine a position of an image to be displayed at the second area based on a position of the touch input (‘340; fig. 9I; ¶ 0198).

Regarding claim 11, Seo teaches the mobile terminal of claim 1 and further teaches wherein the controller (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C; ¶ 0079; Also, the portable device 

In regard to claim 12, Seo teaches the mobile terminal of claim 1 and further teaches wherein the controller (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C; ¶ 0079; Also, the portable device 100 includes a controller 110) is further configured to: display the image acquired through the camera at the first area and the second area in response to a touch input corresponding to the first area (‘340; ¶ 0194-0195; As another example, at least one of the touch drags may start at one position of the second touch screen 14 and end at one position of the first touch screen 12.); and display the image acquired through the camera at the second area in response to a touch input corresponding to the second area (‘340; ¶ 0194; the first picture image 308b may be displayed in one of the first and second touch screens 12 and 14).

Regarding claim 13, Seo teaches the mobile terminal of claim 12 and further teaches wherein at least one of the touch input corresponding to the first area or the touch input corresponding to the second area is received in a state in which at least a portion of functions of an application related to the camera are suspended (‘340; ¶ 0177-0180; the first display screen 

In regard to claim 14, Seo teaches the mobile terminal of claim 12 and further teaches wherein at least one of the touch input corresponding to the first area or the touch input corresponding to the second area includes at least one of a swipe input or a knock-on input (‘320; fig. 9G; ¶ 0102; ¶ 0194-0195; gestures such as a touch and drag, a flick, a swipe, a slide, a sweep and the like).

Regarding claim 15, Seo teaches the mobile terminal of claim 1 and further teaches wherein the controller (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C; ¶ 0079; Also, the portable device 100 includes a controller 110) is further configured to: display the image acquired through the camera at the first area and the second area (‘340; fig. 9H-9J; ¶ 0194; the first picture image is processed to fully fill the first touch screen 12 and the second touch screen 14 (for example, a left half) of the first picture image 308a is displayed in the first touch screen 12 and the remaining part (for example, a right half) of the first picture image 308b is displayed in the second touch screen 14) in response to a first input to a predetermined physical key (‘340; fig. 1, ¶ 0079, ¶ 0090; the input/output module 160 includes at least one of a physical button 161, keypad 166; ¶ 0095); and display the image acquired through the camera at the second area (‘340; ¶ 0194; the first picture image 308b may be displayed in one of the first and second touch 

In regard to claim 16, Seo teaches the mobile terminal of claim 1 and furtheres teach wherein the display further includes a third area between the first area and the second area that is configured to be rolled on one side of the mobile terminal and a flexible display including a first area located at the first side of the mobile terminal, wherein a size of the first area of the flexible display is changed in accordance with a control of the controller (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C; ¶ 0079; Also, the portable device 100 includes a controller 110).

Regarding claim 17, Seo teaches the mobile terminal of claim 1 and further teaches wherein the controller (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C; ¶ 0079; Also, the portable device 100 includes a controller 110) is further configured to further display predetermined content at the first area in response to the image being displayed at the second area (‘340; fig. 24D; ¶ 0492).

In regard to claim 18, Seo teaches a method of controlling a mobile terminal (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C; Abstract) that comprises a display including a first area and a second area (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C; ¶ 0079; at least a first and a second area are pictured), wherein the first area is located at a first side of the mobile terminal and the second area is located at a second side of the mobile terminal facing the first side (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C) and a camera disposed on the second side (“340; fig. 1, ¶ 0088; In one embodiment, the first camera 151 may be disposed in a front surface of the portable device 100, second camera 152 may be disposed in a rear surface of the portable device 100), the method comprising: acquiring an image through the camera (‘340; ¶ 0529; a dual camera button 1504c for displaying a shot image through both the first and second touch screens 12 and 14); and displaying the acquired image at the first area and the second area (‘340; ¶ 0529; a dual camera button 1504c for displaying a shot image through both the first and second touch screens 12 and 14).
Seo discloses the above elements of claim 18 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Seo to be combined into a single arrangement sequenced to satisfy the order required for claim 18.

Claims 2, 3, 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U. S. Patent Application Publication 2013/0321340 A1, hereafter ‘340) as applied to claims 1, 4-7 and 10-18 above, and in view of Cho et al (U. S. Patent Application Publication 2015/0015525 A1, hereafter ‘525).

Regarding claim 2, Seo teaches the mobile terminal of claim 1 and further teaches the mobile terminal as further comprising: at least one sensor (‘340; fig. 1, element 170, sensor module; ¶ 0079; at least one sensor is taught), wherein the controller (‘340; figs. 1, 2, 3A-3D, 4 
Cho, working in the same field of endeavor, however, teaches performing methods based on the information sensed through the at least one sensor corresponding to a second condition (‘525; Abstract; the controller is further configured to detect the state of the foldable display unit (‘525; ¶ 0068; the controller 103 may detect whether the foldable display device is in the folded state or the unfolded state based on information about the state of the device received from the sensor unit 102), and deactivate the touch sensor unit of the first area and activate the touch sensor units of the second area when the foldable display unit is in the unfolded state, the second condition being the unfolded state; ¶ 0034; ¶0068) for the benefit providing a portable device that detects various touch gestures, motions and poses of the portable device and through an institutive user interface, allow the user to more conveniently use the portable device through various application dependent input scenarios.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the mobile terminal sensor detecting and state condition 

Regarding claim 3, Seo and Cho teach the mobile terminal of claim 2 and further teach wherein the controller (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C; ¶ 0079; Also, the portable device 100 includes a controller 110) is further configured to deactivate touch input sensing for at least a portion of the first area based on the information sensed through the at least one sensor corresponding to the second condition (‘525; Abstract; the controller is further configured to detect the state of the foldable display unit (‘525; ¶ 0068; the controller 103 may detect whether the foldable display device is in the folded state or the unfolded state based on information about the state of the device received from the sensor unit 102 and the controller is further configured to detect the state of the foldable display unit, and deactivate the touch sensor unit of the first area; ¶ 0034; ¶ 0068).

In regard to claim 8, Seo teaches the mobile terminal of claim 1 but does not teach wherein when the image is displayed at the first area, the controller is further configured to deactivate touch input sensing for at least a portion of the second area.
Cho, working in the same field of endeavor, however, teaches the controller is further configured to deactivate touch input sensing for at least a portion of the second area (‘525; ¶ 0068; the controller may activate or deactivate the touch sensor unit on a per area basis according 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the mobile terminal sensor detecting and state condition determination methods as taught by Cho with the multiple display area mobile terminal device and control methods as taught by Seo for the benefit providing a portable device that detects various touch gestures, motions and poses of the portable device and through an institutive user interface, allow the user to more conveniently use the portable device through various application dependent input scenarios.

Regarding claim 9, Seo and Cho teach the mobile terminal of claim 8 and further teach wherein the controller (‘340; figs. 1, 2, 3A-3D, 4 and 5A-5C; ¶ 0079; Also, the portable device 100 includes a controller 110) is further configured to activate touch input sensing for a portion of the second area corresponding to a portion displaying a control icon (‘340; fig. 9E; ¶ 0068; the controller may activate or deactivate the touch sensor unit on a per area basis according to the detected state of the foldable display device).

Regarding claim 19, Seo teaches the method of claim 18 and further teaches wherein the mobile terminal further comprises at least one sensor (‘340; fig. 1, element 170, sensor module; ¶ 0079; at least one sensor is taught), and wherein displaying the acquired image comprises: displaying the image acquired through the camera at the first area and the second area (‘340; fig. 
Cho, working in the same field of endeavor, however, teaches performing methods based on the information sensed through the at least one sensor corresponding to a second condition (‘525; Abstract; the controller is further configured to detect the state of the foldable display unit
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the mobile terminal sensor detecting and state condition determination methods as taught by Cho with the multiple display area mobile terminal device and control methods as taught by Seo for the benefit providing a portable device that detects various touch gestures, motions and poses of the portable device and through an institutive user interface, allow the user to more conveniently use the portable device through various application dependent input scenarios.

In regard to claim 20, Seo and Cho teach the method of claim 19 and further teach wherein the displaying of the image acquired through the camera at the second area when the information sensed through the at least one sensor corresponds to the second condition comprises: deactivating touch input sensing for at least a portion of the first area (‘525; ¶ 0034; ¶0068) based on the information sensed through the at least one sensor corresponding to the second condition (‘525; ¶ 0068; the controller 103 may detect whether the foldable display device is in the folded state or the unfolded state based on information about the state of the device received from the sensor unit 102), and deactivate the touch sensor unit of the first area and activate the touch sensor units of the second area when the foldable display unit is in the unfolded state, the second condition being the unfolded state; ¶ 0034; ¶0068).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613